In' an action to recover damages for wrongful death, cross appeals from a judgment of the Supreme Court, Bronx County, entered October 28, 1971, in favor óf the plaintiff-respondent-appellant in the sum of $521,236 which was entered on a jury verdict in favor' of the plaintiff in the sum of $400,000. Judgment unanimously modified, on the law and on the facts, so as to vacate the' award to plaintiff in the total stim of $521,236 against defendants-appellants, and to direct a new trial as between the plaintiff-respondent-appellant and defendants-appellants on the issue of damages, with costs and disbursements to abide the event, and otherwise affirmed, without costs and without disbursements, unless the plaintiff-respondent-appellant, within 20 days of service upon her by the defendants-appellants of a copy of the order entered herein, serves and files in the office of the clerk of the trial court a written stipulation consenting to reduce the verdict to $150,000 and to the entry of an amended judgment in accordance therewith, in which event the judgment, as so amended and reduced, is affirmed, without costs and without disbursements. In our opinion the amount awarded by the jury was excessive and a verdict in excess of the amount indicated is not warranted on this record. Concur — Stevens, P. J., McGivern, Nunez, Tilzer and Capozzoli, JJ.